Citation Nr: 1434178	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for laryngeal cancer, status post partial laryngectomy associated with herbicide exposure.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to June 1970 and from July 1970 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) from December 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

It is noted that the Veteran has a VA electronic claim file in addition to a paper claims file.  The documents therein are either duplicative or irrelevant to the issues on appeal except for the appeal brief.

The issue of entitlement to service connection for chronic obstructive pulmonary disease secondary to laryngeal cancer, status post partial laryngectomy, has been raised by the record but not formally adjudicated.  Therefore, it is referred to the AOJ for appropriate action.

The issue of entitlement to a compensable evaluation for bilateral hearing loss disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Laryngeal cancer, status post partial laryngectomy, is manifested by symptoms of difficulty swallowing, constant spitting, throat clearing, and voice changes; there is no evidence of cancer recurrence or metastases; the disability is not shown to be manifested by hoarseness with thickening, or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for laryngeal cancer, status post partial laryngectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6519-6516 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a June 2007 letter, prior to the rating decision on appeal.  This claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records associated with an award of Social Security Administration (SSA) disability.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  To the extent that the Veteran's representative argues that the most recent VA examination conducted in 2011 is stale, the Board disagrees as there is no indication in the record that the Veteran's symptoms associated with laryngeal cancer, status post partial laryngectomy, have worsened.  The passage of time alone is not indicative of worsening.  It is noted that the Veteran has actively suggested worsening of his hearing loss disability with the submission of additional medical evidence since the most recent Supplemental Statement of the Case, but has made no similar submission or contention of worsened symptoms since his last VA examination for laryngeal cancer, status post laryngectomy.  Therefore, the Board finds the representative's request for remand based on a stale VA examination without merit.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Evaluation of Laryngeal Cancer, Status Post Partial Laryngectomy

The Veteran argues that his residuals of laryngeal cancer, status post partial laryngectomy, are worse than presently evaluated.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues for beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, and then six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2013).

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2013).

Service connection was granted for laryngeal cancer, status post partial laryngectomy, in a May 2010 rating decision and a 10 percent disability rating was thereafter assigned under 38 C.F.R. § 4.97, Diagnostic Codes 6819-6516, effective from June 9, 2009.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Analysis

The Veteran underwent partial laryngectomy for laryngeal cancer in August 2006.  He required no radiation or chemotherapy.  A follow-up note dated in June 2009 reflects no new symptoms or problems.  Exam showed patent airway; mobile vocal cords; no masses; no lymphadenopathy or masses of the neck; and excellent voice quality.  The Veteran was described as clinically free of disease and doing well.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for laryngeal cancer, status post partial laryngectomy.  The Veteran reports symptoms of difficulty swallowing, constant spitting, throat clearing, and voice changes; there is no medical evidence for recurrence of cancer or metastases.  The Veteran's symptoms do not more nearly approximate hoarseness with thickening, or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.7.

Report of VA examination dated in November 2011 reflects difficulty swallowing, constant spitting, throat clearing, and voice changes.  The Veteran was particularly bothered by voice changes.  Objectively, there was no laryngeal stenosis, complete or incomplete organic aphonia, permanent tracheostomy, or injury to pharynx.  Hoarseness with thickening, or nodules of cords, polyps, submucous infiltration was not found.

Here, neither the lay nor the medical evidence more nearly reflects the criteria for a higher rating that currently assigned.  38 C.F.R. § 4.7. While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation higher than 10 percent, as explained and discussed above.

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule as the medical evidence reflects that the Veteran does not have a total laryngectomy, complete organic aphonia, or larynx stenosis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6518, 6519, and 6520.

Accordingly, the weight of evidence is against the claim for an initial evaluation in excess of 10 percent.  Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria set.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Id.


ORDER

An initial evaluation in excess of 10 percent for laryngeal cancer, status post partial laryngectomy, is denied.


REMAND

The claim for an increased evaluation for bilateral hearing loss disability requires remand as the Veteran suggests worsening of the disability with the submission of a private hearing evaluation dated in December 2013 and because the recent VA examination does not fully address the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Additionally, the Veteran has raised a claim for TDIU.  See Representative's Statement in Lieu of VA Form 646 (June 2013).  TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). Because the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, his claim for TDIU is part and parcel to that claim for an increased rating.  See, Rice at 455.  The claim for TDIU has not been developed or adjudicated in the first instance by the AOJ.  Therefore, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding records pertinent to the Veteran's service-connected disabilities.  The AOJ should provide a VCAA letter on TDIU to the Veteran and appropriately develop the claim.

2.  Then, the Veteran should be scheduled for a VA audiological examination to ascertain the severity of his service-connected bilateral hearing loss disability.  The claims folder must be provided to the examiner along with copies of any pertinent medical evidence located in VA's electronic system that is not included in the claims folder.  

The examiner should review the December 2013 private hearing evaluation and provide a numerical interpretation of the hearing loss findings if possible.  

The report of examination must include the Veteran's report of the effect, if any, of his hearing loss disability and tinnitus on his occupational functioning and daily activities; and a discussion by the examining audiologist of the effect of the Veteran's hearing loss disability and tinnitus on his occupational functioning and daily activities.  

The audiologist should indicate whether it is as likely as not (50 percent probability or more) that the Veteran's service-connected hearing disorders (hearing loss and tinnitus) preclude him from obtaining or retaining substantially gainful employment.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The AOJ should obtain an addendum to report of VA examination dated in March 2011 addressing whether it is as likely as not (50 percent probability or more) that the Veteran's service-connected laryngeal disorder preclude him from obtaining or retaining substantially gainful employment.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

4.  The AOJ should conduct any other development deemed necessary.  After the development requested above has been completed to the extent possible, the AOJ should adjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and given requisite opportunity to respond before the claim is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


